NUMBER 13-18-00616-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


ALLSTATE FIRE AND
CASUALTY INSURANCE COMPANY,                                                 Appellant,

                                            v.

FERNANDO R. RODRIGUEZ AND
GWENDLE GARZA, INDIVIDUALLY
AND AS NEXT FRIENDS OF
DRAVEN RODRIGUEZ AND
JOLIVIE RODRIGUEZ, MINOR CHILDREN,                                          Appellees.


                    On appeal from the 24th District Court
                         of Victoria County, Texas.


                           ORDER OF ABATEMENT

               Before Justices Hinojosa, Perkes, and Tijerina
                             Order Per Curiam

      The Supreme Court of Texas has requested briefing on the merits in response to

a petition for review filed in Allstate Ins. Co. v. Irwin, ___ S.W.3d ___, No. 04-18-00293-
CV, 2019 WL 3937281 (Tex. App.—San Antonio Aug. 21, 2019, pet. filed). A petition for

review has also been filed in Allstate Fire & Cas. Ins. Co. v. Inclan, No. 13-19-00026-CV,

2020 WL 373061, at *1 (Tex. App.—Corpus Christi–Edinburg Jan. 23, 2020, pet. filed)

(mem. op.). Both cases concern issues raised in the instant appeal. Judicial economy

dictates that we should abate the instant appeal pending the potential guidance that the

supreme court’s disposition of Irwin and Inclan may provide. The parties are assured that

upon reinstatement they will be afforded an opportunity to brief what impact, if any, these

two cases have on the instant appeal. Accordingly, this appeal is ABATED and removed

from the Court’s active docket pending further order.

      IT IS SO ORDERED.

                                                              PER CURIAM

Delivered and filed the
21st day of August, 2020.




                                            2